DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 (i.e., claims 1-9, 11 and 14) in the reply filed on 08/26/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/21 was considered by the examiner.
Drawings
The drawings were received on 12/30/19.

Claim Objections
Claim 5 is objected to because of the following informalities: all parenthetical characters [i.e., “(M= silicon monoxide, zinc, silver, tin, platinum, gold, bismuth, silicon, silicon-carbon composite, aluminum)” ] must be removed and the limitations contained therein must be positively recited, if so intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation " M= silicon monoxide, zinc, silver, tin, platinum, gold, bismuth, silicon, silicon-carbon composite, aluminum" in claim 5 is of uncertain meaning, thereby rendering the scope of the claim indefinite.  The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. In this case, the connotation of the symbol “=” is problematic. It is unclear whether applicant intends to include only one element or all of the claimed elements. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Roumi 2015/0171398.

As to claims 1-5 and 8:
	Roumi discloses that it is known in the art to make a lithium ion battery (0152-0154; 0151) comprising a housing, a cathode, an anode, an electrolyte interposed therebetween, wherein the two electrodes are separated by a layer of perforated-porous aluminum (i.e., applicant’s dendrite absorber material) sandwiched between two layers of PE or PP microporous layers, wherein the middle aluminum layer can force the dendrite to stop (0152-0154; 0151). Roumi discloses the event of a dendritic short (i.e., implicit teaching of dendrite formation between the anode and the cathode) (0152-0154; 0151). Roumi discloses that more than one metallic interlayer can be used, for example two (2) aluminum layers (0153). 
Roumi teaches that even if the dendrite penetrates the first PE-PP microporous layer, no catastrophic failure may occur because the lithium dendrite and aluminum contact can change the redox reactions (i.e., including lithium/lithium-ion migration/diffusion) and the voltage such that the dendrite will not be favorable, and may disappear at the following cycles. Roumi discloses one possible mechanism is that the lithium metal from anode or dendrite and the aluminum may perform an in-situ composite lithium-aluminum anode (i.e., the lithium absorber alloy) (0152-0154; 0151). 
As to claims 6-7:
Roumi discloses the thickness of the perforated-porous aluminum layer (i.e., applicant’s dendrite absorber material) can be 0.001-0.01 mm (1-10 µm) (0153); and/or that of Al2O3 can be 0.0005-0.005 mm (0.5-5 µm) (0153). 
As to claims 9, 11 and 14:
Roumi discloses that between the two (2) layers of aluminum can be another oxide layer or a coating of LIPON, or LISICON (ceramic material/layers) (0153-0154). Roumi teaches that Thus, Roumi implicitly teaches that the dendrite layer is between the anode and the ceramic layer as well.  
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727